 



Exhibit 10.16
AMENDMENT TO VARIOUS EQUITY-BASED PLANS
      
          WHEREAS, Cendant Corporation (the “Corporation”) maintains
equity-based plans listed on Annex A (each such plan, a “Plan,” and
collectively, the “Plans”);
          WHEREAS, each of the Plans provides that the Board of Directors of the
Corporation (the “Board”) may amend the Plan in accordance with its terms;
          WHEREAS, in connection with the adoption of a new accounting rule, FAS
123R, which is scheduled to go into effect for the Corporation in 2006, and in
order to effectuate a clarifying amendment to the Trendwest Resorts Plan (as
hereinafter defined), the Board desires to amend the Plans;
          NOW, THEREFORE, the Plans are hereby amended as follows, effective as
of October 7, 2005:

1.   The 1999 Broad-Based Employee Stock Option Plan (the “1999 Broad-Based
Plan”)

Section 3(b) of the 1999 Broad-Based Plan is hereby amended in its entirety to
read as follows:
Adjustment of Shares. In the event of any change in corporate capitalization,
such as a stock split or a corporate transaction, or any merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Corporation, any reorganization (whether or not such reorganization comes
within the definition of such term in Section 368 of the Code) or any partial or
complete liquidation of the Corporation, the Committee or Board shall make such
substitution or adjustments in the aggregate number and kind of shares reserved
for issuance under the Plan, in the number, kind and option price of shares
subject to outstanding Stock Options and/or such other equitable substitution or
adjustments as it may determine to be appropriate in its sole discretion;
provided, however, that the number of shares subject to any Stock Option shall
always be a whole number.
      

1



--------------------------------------------------------------------------------



 



2.   The 1997 Employee Stock Plan of Cendant Corporation (the “1997 Broad-Based
Plan”)       CUC International Inc. 1997 Stock Incentive Plan (the “1997 Stock
Incentive Plan”)

The third paragraph of Section 3 of the 1997 Employee Plan and the third
paragraph of Section 3 of the 1997 Stock Incentive Plan are each hereby amended
in their entirety to read as follows:
In the event of any change in corporate capitalization, such as a stock split or
a corporate transaction, or any merger,consolidation, separation, including a
spin-off, or other distribution of stock or property of the Corporation, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Corporation, the Committee or Board shall make such substitution or
adjustments in the aggregate number and kind of shares reserved for issuance
under the Plan, in the number, kind and option price of shares subject to
outstanding Stock Options and Stock Appreciation Rights, in the number and kind
of shares subject to other outstanding Awards granted under the Plan and/or such
other equitable substitution or adjustments as it may determine to be
appropriate in its sole discretion; provided, however, that the number of shares
subject to any Award shall always be a whole number. Such adjusted option price
shall also be used to determine the amount payable by the Corporation upon the
exercise of any Stock Appreciation Right associated with any Stock Option.
      

2



--------------------------------------------------------------------------------



 



3.   CUC International Inc. 1997 Stock Option Plan (the “CUC 1997 Stock Option
Plan”)       Cendant Corporation.. 1987 Stock Option Plan (the “1987 Stock
Option Plan”)       1997 Stock Option Plan of Cendant Corporation (the “Cendant.
1997 Stock Option Plan”)       1990 Directors Stock Option Plan of CUC
International Inc. (the “1990 Directors Stock Option Plan”)       1992 Employee
Stock Option Plan of Cendant Corporation (the “Cendant 1992 Employee Plan”)

Section 11 of the CUC 1997 Stock Option Plan, Section 11 of the 1987 Stock
Option Plan, Section 11 of the Cendant 1997 Stock Option Plan, Section 10 of the
1990 Directors Stock Option Plan, and Section 11 of the Cendant 1992 Employee
Plan are each hereby amended in their entirety as follows:
Adjustment of Shares. In the event of any change in corporate capitalization,
such as a stock split or a corporate transaction, or any merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Company, any reorganization (whether or not such reorganization comes within
the definition of such term in Section 368 of the Code) or any partial or
complete liquidation of the Company, the Committee or Board of Directors shall
make such substitution or adjustments in the aggregate number and kind of shares
reserved for issuance under the Plan, in the number, kind and option price of
shares subject to outstanding stock options granted hereunder and/or such other
equitable substitution or adjustments as it may determine to be appropriate in
its sole discretion; provided, however, that the number of shares subject to any
stock option shall always be a whole number. The determination of the Committee
as to what adjustments shall be made, and the extent thereof, shall be final.
Unless otherwise determined by the Committee, such adjustment shall be subject
to the same vesting schedule and restrictions to which the underlying option is
subject.
      

3



--------------------------------------------------------------------------------



 



4.   Galileo International, Inc. 1999 Equity and Performance Incentive Plan (the
“1999 Equity and Performance Incentive Plan”)       The first sentence of
Section 11 of the 1999 Equity and Performance Incentive Plan is hereby amended
in its entirety as follows:

In the event of any change in corporate capitalization, such as a stock split or
a corporate transaction, or any merger, consolidation, separation, including a
spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, the Board shall make such substitution or adjustments in the
aggregate number and kind of shares reserved for issuance under the Plans, in
the number of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Deferred Shares, Stock Payments and Performance Shares granted
hereunder, in the Option Price and Base Price provided in outstanding Option
Rights and Appreciation Rights, in the number and kind of shares or other
securities covered thereby and/or such other equitable substitution or
adjustments as it may determine to be appropriate in its sole discretion;
provided, however, that the number of shares subject to any award shall always
be a whole number.
      

4



--------------------------------------------------------------------------------



 



5.   Cendant Corporation Move.com Group 1999 Stock Option Plan (the “Move.com
Plan”)
Completehome.com, Inc. 1999 Stock Option Plan (the “Completehome.com Plan”)

Section 3(b) of the Move.com Plan and Section 3(b) of the Completehome.com Plan
are each hereby amended in their entirety as follows:
Adjustment of Shares. In the event of any change in corporate capitalization,
such as a stock split or a corporate transaction, or any merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Corporation, any reorganization (whether or not such reorganization comes
within the definition of such term in Section 368 of the Code) or any partial or
complete liquidation of the Corporation, or any exchange of the Corporation’s
common securities for securities to be issued by the Corporation’s parent
corporation, including but not limited to securities commonly referred to as a
“tracking stock”, the Committee or Board shall make such substitution or
adjustments in the aggregate number and kind of shares reserved for issuance
under the Plan, the limit on options that may be granted to an individual
optionee under paragraph (a) above, in the number, the kind and option price of
shares subject to outstanding Stock Options and/or such other equitable
substitution or adjustments as it may determine to be appropriate in its sole
discretion; provided, however, that the number of shares subject to any Stock
Option shall always be a whole number.
      

5



--------------------------------------------------------------------------------



 



6.   1999 Employee Stock Option Plan of Netmarket Group Inc. (the “Netmarket
Plan”)       The first sentence of Section 4(b) of the Netmarket Plan is hereby
amended in its entirety as follows:

In the event of any Adjustment Event, the Committee or Board shall make such
substitution or adjustments in the aggregate number and kind of Shares reserved
for issuance under the Plan, in the number, kind and exercise price of Shares
subject to outstanding Stock Options and any other provision of such Stock
Option, and/or such other equitable substitution or adjustments as it may
determine in its sole discretion to be appropriate to take into account the
effects of such Adjustment Event; provided that the number of Shares subject to
any Stock Option shall always be a whole number.
      

6



--------------------------------------------------------------------------------



 



7.   Fairfield Communities, Inc. 2000 Incentive Stock Plan (the “Fairfield 2000
Plan”)       The first sentence of Section 10 of the Fairfield 2000 Plan is
hereby amended in its entirety as follows:

In the event of any change in corporate capitalization, such as a stock split or
a corporate transaction, or any merger, consolidation, separation, including a
spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, the Board shall make such substitution or adjustments in the
aggregate number and kind of shares reserved for issuance under the Plan, in the
number of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Performance Shares, Performance Units and other awards granted
hereunder, in the Option Price and Base Price provided in outstanding Option
Rights and Appreciation Rights, in the number and kind of shares or other
securities covered thereby and/or such other equitable substitution or
adjustments as it may determine to be appropriate in its sole discretion;
provided, however, that the number of shares subject to any award shall always
be a whole number.
      

7



--------------------------------------------------------------------------------



 



8.   Trendwest Resorts, Inc. 1997 Employee Stock Option Plan (the “Trendwest
Resorts Plan”)

Section 11.1 of the Trendwest Resorts Plan is hereby amended in its entirety as
follows:
Adjustments Upon Changes in Capitalization. In the event of any change in
corporate capitalization, such as a stock split or a corporate transaction, or
any merger, consolidation, separation, including a spin-off, or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of such term in Section 368
of the Code) or any partial or complete liquidation of the Company, the
Committee or Board of Directors shall make such substitution or adjustments in
the aggregate number and kind of shares reserved for issuance under the Plan, in
the number, kind and option price of shares subject to outstanding Incentive
Stock Options and Nonqualified Stock Options, in the Maximum Annual Optionee
Grant set forth in Section 5.1, and/or such other equitable substitution or
adjustments as it may determine to be appropriate in its sole discretion;
provided, however, that the number of shares subject to any option shall always
be a whole number.
The first sentence of Section 11.2 of the Trendwest Resorts Plan is hereby
amended in its entirety as follows:
Except as provided in subsection 11.1, upon a merger, consolidation, acquisition
of property or stock, separation, reorganization (other than a merger or
reorganization of the Company in which the holders of Common Stock immediately
prior to the merger or reorganization have the same proportionate ownership of
Common Stock in the surviving corporation immediately after the merger or
reorganization) or liquidation of the Company, as a result of which the
shareholders of the Company receive cash, stock or other property in exchange
for their shares of Common Stock, any option granted hereunder shall terminate,
but, provided that the Optionee shall have the right immediately prior to any
such merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation to exercise his or her option in whole or in part
whether or not the vesting requirements set forth in the option agreement have
been satisfied.
      

8



--------------------------------------------------------------------------------



 



9.   Hospitality Franchise Systems, Inc. 1993 Stock Option Plan (the
“Hospitality Franchise Systems Plan”)       Avis Group Holdings, Inc. 1997 Stock
Option Plan (the “Avis 1997 Stock Option Plan”)       Cheap Tickets, Inc. 1999
Stock Incentive Plan (the “Cheap Tickets Plan”)

Section 8(a) of the Hospitality Franchise Systems Plan, Section 8 of the Avis
1997 Stock Option Plan and the first sentence of Section 10 of the Cheap Tickets
Plan are each hereby amended in their entirety as follows:
In the event of any change in corporate capitalization, such as a stock split or
a corporate transaction, or any merger, consolidation, separation, including a
spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, the Committee or Board shall make such substitution or
adjustments in the aggregate number and kind of shares reserved for issuance
under the Plan, in the number, kind and option price of shares subject to
outstanding Options and/or such other equitable substitution or adjustments as
it may determine to be appropriate in its sole discretion; provided, however,
that the number of shares subject to any Option shall always be a whole number.
      

9



--------------------------------------------------------------------------------



 



10.   Cendant Corporation 1992 Bonus and Salary Replacement Stock Option Plan
(the “1992 Bonus and Salary Replacement Stock Option Plan”)       The first
paragraph of Section 11 of the 1992 Bonus and Salary Replacement Stock Option
Plan is hereby amended in its entirety as follows:

In the event of any change in corporate capitalization, such as a stock split or
a corporate transaction, or any merger, consolidation, separation, including a
spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, the Committee or Board of Directors shall make such substitution
or adjustments in the aggregate number and kind of shares reserved for issuance
under the Plan, in the number, kind and option price of shares subject to
outstanding options and/or such other equitable substitution or adjustments as
it may determine to be appropriate in its sole discretion; provided, however,
that the number of shares subject to any option shall always be a whole number.
      

10



--------------------------------------------------------------------------------



 



11.   Fairfield Communities, Inc. Fourth Amended and Restated 1997 Stock Option
Plan (the “Fairfield 1997 Stock Option Plan”)       The first sentence of
Section 6 of the Fairfield 1997 Stock Option Plan is hereby amended in its
entirety as follows:

In the event of any change in corporate capitalization, such as a stock split or
a corporate transaction, or any merger, consolidation, separation, including a
spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, the Compensation Committee or Board shall make such substitution
or adjustments in the maximum number of shares specified in Paragraph 3 and
Paragraph 4, in the number, kind and option price of shares subject to
outstanding Stock Options and/or such other equitable substitution or
adjustments as it may determine to be appropriate in its sole discretion;
provided, however, that the number of shares subject to any Stock Option shall
always be a whole number.
      

11



--------------------------------------------------------------------------------



 



12.   Galileo International, Inc. 1997 Stock Incentive Plan (the “Galileo 1997
Stock Incentive Plan”)       The first sentence of Section 9.1 of the Galileo
1997 Stock Incentive Plan is hereby amended in its entirety as follows:

In the event of any change in corporate capitalization, such as a stock split or
a corporate transaction, or any merger, consolidation, separation, including a
spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, the Committee or Board shall make such substitution or
adjustments in the maximum number of shares of Common Stock issuable pursuant to
the Plan, the number of shares subject to awards under the Plan, the exercise
price with respect to options and tandem SARs and the base price with respect to
freestanding SARs and/or such other equitable substitution or adjustments as it
may determine to be appropriate in its sole discretion; provided, however, that
the number of shares subject to any award shall always be a whole number.
      

12



--------------------------------------------------------------------------------



 



13.   Avis Group Holdings, Inc. 2000 Incentive Compensation Plan (the “Avis 2000
Incentive Compensation Plan”)       Section 4.3 of the Avis 2000 Incentive
Compensation Plan is hereby amended in its entirety as follows:

Adjustments in Authorized Shares. In the event of any change in corporate
capitalization, such as a stock split or a corporate transaction, or any merger,
consolidation, separation, including a spin-off, or other distribution of stock
or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code) or any partial or complete liquidation of the Company, the Committee or
Board shall make such substitution or adjustments in the number, class and type
of shares of stock which may be delivered under Section 4.1, in the number,
class and type, and/or price (such as the Option Price of Options or the grant
price of SARs) of shares subject to outstanding Awards granted under the Plan,
in the Award limits set forth in Section 4.2, and/or such other equitable
substitution or adjustments as it may determine to be appropriate in its sole
discretion; provided, however, that the number of Shares subject to any Award
shall always be a whole number.
      

13



--------------------------------------------------------------------------------



 



14.   Orbitz, Inc. 2002 Stock Plan (the “Orbitz 2002 Plan”)       The first
sentence of Section 14(a) of the Orbitz 2002 Plan is hereby amended in its
entirety as follows:

In the event of any change in corporate capitalization, such as a stock split or
a corporate transaction, or any merger, consolidation, separation, including a
spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, the Committee or Board shall make such substitution or
adjustments in (i) the number and kind of shares of Common Stock (or other
securities or property) with respect to which Options, Stock Purchase Rights,
Restricted Stock Awards or SARs may be granted or awarded (including, but not
limited to, adjustments of the limitations in Section 3 on the maximum number of
shares which may be issued); (ii) the number and kind of shares of Common Stock
(or other securities or property) subject to outstanding Options, Stock Purchase
Rights, Restricted Stock Awards or SARs; (iii) the grant or exercise price with
respect to any Option, Stock Purchase Right or SAR, and/or (iv) such other
equitable substitution or adjustments as it may determine to be appropriate in
its sole discretion; provided, however, that the number of shares of Common
Stock subject to any award shall always be a whole number.
      

14



--------------------------------------------------------------------------------



 



15.   Orbitz, Inc. 2000 Stock Plan (the “Orbitz 2000 Plan”)       The first
sentence of Section 14(a) of the Orbitz 2000 Plan is hereby amended in its
entirety as follows:

In the event of any change in corporate capitalization, such as a stock split or
a corporate transaction, or any merger, consolidation, separation, including a
spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, the Committee or Board shall make such substitution or
adjustments in the aggregate number and kind of shares reserved for issuance
under the Plan, in the number, kind and option price of shares subject to
outstanding Options, Stock Purchase Rights or SARs, in the number and kind of
shares subject to other outstanding Restricted Stock Awards granted under the
Plan and/or such other equitable substitution or adjustments as it may determine
to be appropriate in its sole discretion; provided, however, that the number of
shares subject to any award shall always be a whole number.
      

15



--------------------------------------------------------------------------------



 



16.   Sierra On-Line, Inc. 1995 Stock Option and Award Plan (the “Sierra On-Line
Plan”)       The first sentence of Section 13.1 of the Sierra On-Line Plan is
hereby amended in its entirety as follows:

In the event of any change in corporate capitalization, such as a stock split or
a corporate transaction, or any merger, consolidation, separation, including a
spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, the Committee or Board shall make such substitution or
adjustments in the (i) maximum number of and class of securities subject to the
Plan as set forth in Section 4.1, (ii) maximum number and class of securities
that may be made subject to Awards to any individual Participant as set forth in
Section 4.2, (iii) number and class of securities that are subject to any
outstanding Award and the per share price of such securities, without any change
in the aggregate price to be paid therefor, and/or (iv) such other equitable
substitution or adjustments as it may determine to be appropriate in its sole
discretion; provided, however, that the number of securities subject to any
Award shall always be a whole number.
      

16



--------------------------------------------------------------------------------



 



17.   The Trip.com, Inc. 1997 Stock Plan (the “Trip.com Plan”)       The first
two sentences of Section 12(a) of the Trip.com Plan are hereby deleted in their
entirety and are replaced with the following sentence:

In the event of any change in corporate capitalization, such as a stock split or
a corporate transaction, or any merger, consolidation, separation, including a
spin-off, or other distribution of stock or property of the Company, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, the Committee or Board shall make such substitution or
adjustments in the aggregate number and kind of shares reserved for issuance
under the Plan, in the number, kind and option price of shares subject to
outstanding Options or Stock Purchase Rights and/or such other equitable
substitution or adjustments as it may determine to be appropriate in its sole
discretion; provided, however, that the number of shares subject to any Option
or Stock Purchase Right shall always be a whole number.
      

17



--------------------------------------------------------------------------------



 



Annex A

1.   The 1999 Broad-Based Employee Stock Option Plan   2.   1997 Employee Stock
Plan of Cendant Corporation   3.   CUC International Inc. 1997 Stock Incentive
Plan   4.   CUC International Inc. 1997 Stock Option Plan   5.   Cendant
Corporation 1987 Stock Option Plan   6.   1997 Stock Option Plan of Cendant
Corporation   7.   1990 Directors Stock Option Plan of CUC International Inc.  
8.   1992 Employee Stock Option Plan of Cendant Corporation   9.   Galileo
International, Inc. 1999 Equity and Performance Incentive Plan   10.   Cendant
Corporation Move.com Group 1999 Stock Option Plan   11.   Completehome.com, Inc.
1999 Stock Option Plan   12.   1999 Employee Stock Option Plan of Netmarket
Group Inc.   13.   Fairfield Communities, Inc. 2000 Incentive Stock Plan   14.  
Trendwest Resorts, Inc. 1997 Employee Stock Option Plan   15.   Hospitality
Franchise Systems, Inc. 1993 Stock Option Plan   16.   Avis Group Holdings, Inc.
1997 Stock Option Plan   17.   Cheap Tickets, Inc. 1999 Stock Incentive Plan  
18.   Cendant Corporation 1992 Bonus and Salary Replacement Stock Option Plan  
19.   Fairfield Communities, Inc. Fourth Amended and Restated 1997 Stock Option
Plan   20.   Galileo International, Inc. 1997 Stock Incentive Plan   21.   Avis
Group Holdings, Inc. 2000 Incentive Compensation Plan   22.   Orbitz, Inc. 2002
Stock Plan   23.   Orbitz, Inc. 2000 Stock Plan   24.   Sierra On-Line, Inc.
1995 Stock Option and Award Plan   25.   The Trip.com, Inc. 1997 Stock Plan

18